DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the preliminary amendment filed on 08/24/2020.
Status of the Claims 
Claims 4, 15, 20, 22-38 40 and 42 have been canceled.
Claims 1-3, 5-14, 16-19, 21, 39 and 41 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 16-19, 21, 39 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. US 20190149305 A1 hereinafter Zhou.


Regarding claim 1. Zhou (citation form provisional 62/587,165) discloses A method of transmitting a channel state information (CSI) report, applied to a user equipment (UE), refer to fig. 33 , comprising: 




receiving a first indication on a second downlink (DL) frequency domain transmission resource, wherein the first indication is used to activate a first DL frequency domain transmission resource, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations.
transmitting a CSI report on a first uplink (UL) frequency domain transmission resource according to a first CSI report configuration corresponding to the first DL frequency domain transmission resource when it is determined that there is the first CSI report configuration and it is determined that a CSI-reference signal (RS) corresponding to the first CSI report configuration is received on the first DL frequency domain transmission resource, fig. 30-33 and CSI report on UL BWP based on CSI-RS received on DL BWP wherein the first CSI report configuration comprises a periodicity characteristic of the CSI report, see page 29: CSI-RS resource settings comprise one or more periodic CSI-RS.
 

Regarding claim 2. Zhou discloses, further comprising: 
receiving first configuration information, wherein the first configuration information comprises a CSI report configuration corresponding to at least one DL frequency domain transmission resource, the at least one DL frequency domain transmission resource comprises the first DL frequency domain transmission resource, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations; or 
receiving second configuration information, wherein the second configuration information comprises a CSI report configuration corresponding to all DL frequency domain transmission resources, wherein the all DL frequency domain transmission resources comprise the first DL frequency domain transmission resource. 

Regarding claim 3. Zhou discloses, further comprising: 
determining a latest CSI report configuration as the first CSI report configuration when it is determined that there are a plurality of CSI report configurations corresponding to the first DL frequency domain transmission resource and it is determined that a CSI-RS associated to the latest CSI report configuration is also received on the first DL frequency domain transmission resource, See page 28: receiving a first CSI report configuration and a second CSI report configuration and using the second configuration  when it is received and activated. 

Regarding claim 5. Zhou discloses, wherein the periodicity characteristic of the CSI report is semi-persistent, fig. 30-33; the transmitting the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration comprises: 
	transmitting the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration when it is determined that the first DL frequency domain transmission resource is in an active state and a first activation indication is received, fig. 30-33; transmitting CSI report on UL BWP based on CSI-RS received on DL BWP, wherein the first activation indication is used to activate transmission of the CSI report according to a first CSI report configuration corresponding to the first DL frequency domain transmission resource, or is used to activate transmission of the CSI report according to a CSI report configuration corresponding to at least one DL frequency domain transmission resource, fig. 30-33 activating the CSI report configurations: see page 28: aperiodic CSI reporting activation for a new BWP (e.g., 2) at subframe n.

Regarding claim 6. Zhou discloses, further comprising: 
receiving the first activation indication on the second DL frequency domain transmission resource before reception of the first indication, fig. 30-33 activating the CSI report configurations: see page 28: aperiodic CSI reporting activation for a new BWP (e.g., 2) at subframe n; or 
receiving the first activation indication on the first DL frequency domain transmission resource after reception of the first indication. 

Regarding claim 7. Zhou discloses, further comprising: 
receiving a medium access control-control element (MAC CE), wherein the MAC CE comprises the first activation indication; the transmitting the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration comprises: transmitting the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration over a physical uplink control channel (PUCCH), see page 25: The active UL BWP is the UL BWP on which the UE may transmit PUCCH (if configured) and/or PUSCH when the SCell is activated by receiving a MAC activation/deactivation CE. 

Regarding claim 8. Zhou discloses, further comprising: 
receiving downlink control information (DCI), wherein the DCI comprises the first activation indication; the transmitting the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration comprises: transmitting the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration over a physical uplink shared channel (PUSCH), page 25,: PUCCH (if configured) and/or PUSCH on the new BWP.

Regarding claim 9. Zhou discloses, wherein the first indication carries the first activation indication, fig. 30-33 activating the CSI report configurations: see page 28: aperiodic CSI reporting activation for a new BWP (e.g., 2) at subframe n. 

Regarding claim 10. Zhou discloses, wherein the periodicity characteristic of the CSI report is semi-persistent, page 26, 27: a CSI-RS resource set may comprise at least one of: one CSI-RS type (e.g., periodic, aperiodic, semi-persistent); and the method further comprises: 
stopping transmitting the CSI report according to a CSI report configuration corresponding to at least one DL frequency domain transmission resource when a deactivation indication is received, wherein the at least one DL frequency domain transmission resource comprises the first DL frequency domain transmission resource, page 27: transmission of the one or more configured CSI-RS resources may be stopped when triggered by a CSI deactivation MAC CE or DCI.

Regarding claim 11. Zhou discloses, wherein the DL frequency domain transmission resources comprise at least one of DL bandwidth part (BWP) and DL secondary cell; the UL frequency domain transmission resource comprises at least one of UL BWP and UL secondary cell, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations. 

Regarding claim 12. Zhou discloses A method of receiving a channel state information (CSI) report, applied to a network device, fig. 30-33; comprising: 
transmitting a first indication on a second downlink (DL) frequency domain transmission resource, wherein the first indication is used to activate a first DL frequency domain transmission resource, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations; 
receiving a CSI report on a first uplink (UL) frequency domain transmission resource according to a first CSI report configuration corresponding to the first DL frequency domain transmission resource when it is determined that there is the first CSI report configuration and it is determined that a CSI-reference signal (RS) corresponding to the first CSI report configuration is transmitted on the first DL frequency domain transmission resource, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations, wherein the first CSI report configuration comprises a periodicity characteristic of the CSI report, see page 28, DL BWP (e.g., BWP 1), with a periodicity of subframes. 

Regarding claim 13. Zhou discloses, further comprising: transmitting first configuration information, wherein the first configuration information comprises a CSI report configuration corresponding to at least one DL frequency domain transmission resource, wherein the at least one DL frequency domain transmission resource comprises the first DL frequency domain transmission resource, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations; or 
transmitting second configuration information, wherein the second configuration information comprises a CSI report configuration corresponding to all DL frequency domain 

Regarding claim 14. Zhou discloses, further comprising: 
determining a latest CSI report configuration as the first CSI report configuration when it is determined that there are a plurality of CSI report configurations corresponding to the first DL frequency domain transmission resource and it is determined that a CSI-RS associated to the latest CSI report configuration is also transmitted on the first DL frequency domain transmission resource, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations,. 

Regarding claim 16. Zhou discloses, wherein the periodicity characteristic of the CSI report is semi-persistent, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations,
the receiving the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration comprises: 
receiving the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration when it is determined that the first DL frequency domain transmission resource is in an active state and a first activation indication is transmitted fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations;
wherein the first activation indication is used to activate reception of the CSI report according to a first CSI report configuration corresponding to the first DL frequency domain transmission resource, or is used to activate reception of the CSI report according to a CSI report configuration corresponding to at least one DL frequency domain transmission resource, See page 28: receiving a first CSI report configuration and a second CSI report configuration and using the second configuration  when it is received and activated.

Regarding claim 17. Zhou discloses, further comprising: 
transmitting the first activation indication on the second DL frequency domain transmission resource before transmission of the first indication, see page 28: receiving a first CSI report configuration and a second CSI report configuration and using the second configuration when it is received and activated; or transmitting the first activation indication on the first DL frequency domain transmission resource after transmission of the first indication. 

Regarding claim 18. Zhou discloses, further comprising: 
transmitting a medium access control-control element (MAC CE), wherein the MAC CE comprises the first activation indication; 
the receiving the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration comprises: receiving the CSI report on the first UL fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations.

Regarding claim 19. Zhou discloses, further comprising: 
transmitting downlink control information (DCI), wherein the DCI comprises the first activation indication, fig. 30-33 see pages 28-32: UE may switch an active BWP to a new
BWP; UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations; the receiving the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration comprises: receiving the CSI report on the first UL frequency domain transmission resource according to the first CSI report configuration over a physical uplink shared channel (PUSCH), fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations. 

Regarding claim 21. Zhou discloses, wherein the periodicity characteristic of the CSI report is semi-persistent, fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations, and the method further comprises: 
when transmitting a deactivation indication, indicating to a user equipment (UE) that reception of the CSI report according to a CSI report configuration corresponding to at least one DL frequency domain transmission resource is stopped, wherein the at least one DL frequency domain transmission resource comprises the first DL frequency domain transmission resource, ), fig. 30-33 see pages 28-32-: UE configured with downlink (DL) bandwidth parts (BWPs): (e.g., DL BWP 0, 1, 2, 3) different BWP and then transmit the CSI report; see also table 3 Triggering of CSI Reporting for the CSI-RS Configurations. 

Regarding claim 39. Zhou discloses A user equipment (UE), comprising: 
a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the method according to claim 1, see rejection of claim 1. 

Regarding claim 41. Zhou discloses A network device, comprising: 
a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the method according to claim 12, see rejection of claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414